Citation Nr: 1028512	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-31 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1. Entitlement to an increased evaluation in excess of 30 percent 
for chronic obstructive lung disease with history of asthma from 
January 31, 2006 to January 31, 2007.   

2.  Entitlement to an increased evaluation in excess of 30 
percent for chronic obstructive lung disease with history of 
asthma beginning February 1, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1954 to December 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New 
Mexico.

VA treatment records show that on January 31, 2006, the attending 
physician found the Veteran to require home oxygen, which is an 
informal claim for a worsening of the Veteran's disability.  
38 C.F.R. § 3.157.  A formal claim was filed in March 2006.  The 
effective date of the Veteran's claim is January 31, 2006. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of increased evaluation for chronic obstructive lung 
disease with history of asthma beginning February 1, 2007, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's chronic obstructive lung disease with history of 
asthma required outpatient oxygen therapy from January 31, 2006 
to January 31, 2007. 


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation of 100 
percent for chronic obstructive lung disease with history of 
asthma from January 31, 2006 to January 31, 2007 has been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 6603 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

The Veteran seeks an increased evaluation for his chronic 
obstructive lung disease with history of asthma.  He contends 
that his condition has gotten worse, and reported that he is on 
home oxygen. 

The Veteran was initially granted service connection for chronic 
obstructive lung disease with a 10 percent evaluation from 
January 1978.  The evaluation was increased to 30 percent 
beginning in February 2004.  The 30 percent evaluation was 
continued in the August 2006 rating decision on appeal. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 

The rating formula for Diagnostic Code 6603 provides an 
evaluation of 100 percent for a FEV-1 less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy. 

On January 31, 2006 the VA attending physician found the Veteran 
to require home oxygen.  The record indicates that the Veteran's 
oxygen prescription was set to expire on January 31, 2007.  On 
January 24, 2007 an evaluation for continued oxygen was conducted 
and there is no indication that it was renewed. 

A 100 percent evaluation is warranted for the time period from 
January 31, 2006 to January 31, 2007 based on the Veteran's 
required use of outpatient oxygen.  38 C.F.R. § 4.97 Diagnostic 
Code 6603. 


ORDER

Entitlement to a 100 percent evaluation for chronic obstructive 
lung disease with history of asthma from January 31, 2006 to 
January 31, 2007 is granted. 
REMAND

The Veteran seeks an increased evaluation for his chronic 
obstructive lung disease with history of asthma.  The Veteran 
discontinued outpatient oxygen therapy in January 2007.   The 
current level of the Veteran's disability is not discernable from 
the record as the most recent examination of record was a VA 
examination in August 2007.  It is also unclear whether all the 
VA and private treatment records from January 2007 are part of 
the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
Expedited handling is requested.)

1.  Obtain and associate with the claim file 
all identified private treatment records for 
the Veteran's chronic obstructive lung 
disease. 
 
2.  Obtain and associate with the claim file 
all available VA medical records concerning 
treatment received by the Veteran for his 
chronic obstructive lung disease, including 
any pulmonary function tests performed by 
outside VA sources, not already associated 
with the claims file.  

3. Following completion of the development 
requested, readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed for 
response.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


